Citation Nr: 0925381	
Decision Date: 07/07/09    Archive Date: 07/21/09

DOCKET NO.  05-41 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected degenerative joint disease, left knee, 
currently rated as 10 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected degenerative joint disease, right knee, 
currently rated as 10 percent disabling.

3.  Entitlement to an increased disability rating for 
service-connected tendonitis, left shoulder, currently rated 
as 20 percent disabling.

4.  Entitlement to an increased disability rating for 
service-connected tendonitis right shoulder, currently rated 
as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to 
November 1972 and from May 1980 to August 1996.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

Subsequently, in a June 2006 rating decision, a 20 percent 
rating was assigned for the Veteran's tendonitis of the right 
and left shoulders, respectively, effective from January 
2005.  On a claim for an increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  Since the grant of the 20 percent ratings was not 
a full grant of the benefits sought on appeal, and since the 
Veteran did not withdraw his claim of entitlement to a higher 
rating, the matter remains before the Board for appellate 
review.

A hearing was held in April 2009, at the Lincoln RO, before 
the undersigned Acting Veterans Law Judge.  A transcript of 
the testimony is in the claims file.

In July 2008, the Board remanded the Veteran's claims to 
afford him a travel hearing before a member of the Board.  
Such a hearing was scheduled in April 2009, which the Veteran 
attended.  Therefore, the Board finds that its remand 
directive has been complied with.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998) (where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance)


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's degenerative joint disease, left knee, is 
not manifest by flexion limited to 30 degrees or extension 
limited to 15 degrees.

3.  The Veteran's degenerative joint disease, right knee, is 
not manifest by flexion limited to 30 degrees or extension 
limited to 15 degrees.

4.  The Veteran's tendonitis, left shoulder, is not manifest 
by limitation of motion to 25 degrees from the side.

5.  The Veteran's tendonitis, right shoulder, is not manifest 
by limitation of motion midway between the side and shoulder 
level.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for the Veteran's degenerative joint disease, left 
knee, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003 (2008).

2.  The criteria for a disability rating in excess of 10 
percent for the Veteran's degenerative joint disease, right 
knee, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003 (2008).

3.  The criteria for a disability rating in excess of 20 
percent for the Veteran's tendonitis, left shoulder, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5201-5024 (2008).

4.  The criteria for a disability rating in excess of 20 
percent for the Veteran's tendonitis, right shoulder, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5201-5024 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.

In this case, a January 2005 letter notified the Veteran that 
he must submit evidence that his service-connected 
disabilities had increased in severity and advised him of the 
types of medical and lay evidence that he may submit, 
including statements from his doctor or other individuals who 
are able to describe the manner in which his disability has 
become worse.  There was no reference, however, to the effect 
of the condition's worsening on the Veteran's employment and 
daily life, that his disabilities would be rated by applying 
relevant diagnostic codes, which typically range from 
noncompensable to 100 percent, or to the diagnostic criteria 
for establishing a higher rating for his service connected 
disabilities.

In certain circumstances, failure to provide pre-adjudicative 
notice of any of the necessary duty to notify elements can 
create prejudicial error.  Shinseki v. Sanders, 556 U.S. - 
(2009).  The Secretary has the burden to show that this error 
was not prejudicial to the Veteran.  Sanders v. Nicholson, 
487 F.3d 881, 889 (Fed. Cir. 2007).  Lack of prejudicial harm 
may be shown in three ways: (1) that any defect was cured by 
actual knowledge on the part of the claimant, (2) that a 
reasonable person could be expected to understand from the 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law.  Id. at 887; see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  The Federal Circuit indicated that this was not 
an exclusive list of ways that error may be shown to be non 
prejudicial.  See Sanders, 487 F.3d 881.  In order for the 
Court to be persuaded that no prejudice resulted from a 
notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair.  
See also Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication.  With 
regard to the effect of the condition's worsening on the 
Veteran's employment and daily life, the Veteran clearly had 
actual knowledge of this element.  His statements demonstrate 
this awareness.  For example, at his April 2009 personal 
hearing, the Veteran stated that he used a roller bag rather 
than an over the shoulder bag at his job because of his 
bilateral shoulder disorder, and that walking to various job 
sites or sitting in one position for too long caused pain in 
his knees.  He also testified that he had stopped using a 
push lawn mower several years prior, and that walking on 
uneven surfaces, such as gravel, aggravated his knees.  The 
Veteran also discussed the effects of his disabilities on his 
employment and daily life at both the February 2005 and April 
2006 VA examinations.  Thus, as the Board finds the Veteran 
had actual knowledge of this requirement, any failure to 
provide him with adequate notice of this element is not 
prejudicial.  See Sanders, 487 F.3d 881.

As to the next elements, that the Veteran's disabilities 
would be rated by applying relevant diagnostic codes, which 
typically range from noncompensable to 100 percent, and the 
diagnostic criteria for establishing a higher rating, the 
Board also finds that these errors were not prejudicial.  The 
Board observes that in March 2006, the Veteran received 
notice of the requirements of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), and that an October 2005 statement 
of the case (SOC) provided the Veteran with the relevant 
diagnostic criteria for establishing a higher rating for his 
service-connected disabilities.  Subsequently, in June 2006, 
a supplemental statement of the case (SSOC) was issued.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a SOC or SSOC can constitute 
a "readjudication decision" that complies with all 
applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
(hereinafter Mayfield III).  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).  Accordingly, the 
Board finds that any error with regard to these notice 
elements is not prejudicial.  See Sanders, 487 F.3d 881.  

Therefore, the Board finds that the essential fairness was 
maintained in this case as the claimant demonstrated an 
understanding of the evidence required to substantiate the 
higher rating sought and that a higher rating would be 
assigned based on the pertinent diagnostic criteria.  The 
claimant discussed the pertinent criteria and submitted 
supporting evidence.  The criteria were discussed in the 
statement of the case, and reasons as to why a higher rating 
was not warranted under that criteria were identified.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment 
records, VA treatment records and private treatment records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the Veteran's claims.  The Veteran was also afforded VA 
examinations in February 2005 and April 2006 in connection 
with his claims.  For these reasons, the Board concludes that 
VA has fulfilled the duty to assist the Veteran in this case.


LAW AND ANALYSIS

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
Veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, where VA's adjudication of an increased rating claim 
is lengthy, a claimant may experience multiple distinct 
degrees of disability that would result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45. Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint. 38 C.F.R. 
§ 4.59.

I.  Degenerative Joint Disease, Right and Left Knees

VA Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  Separate 
disability ratings may be assigned for distinct disabilities 
resulting from the same injury so long as the symptomatology 
for one condition was not "duplicative of or overlapping 
with the symptomatology" of the other condition.  See 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA General 
Counsel has stated that compensating a claimant for separate 
functional impairment under Diagnostic Code 5257 and 5003 
does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 
1, 1997).

VA General Counsel held in VAOPGCPREC 23-97 that a Veteran 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that a separate rating must be based upon additional 
disability.  When a knee disorder is already rated under 
Diagnostic Code 5257, the Veteran must also have limitation 
of motion under Diagnostic Code 5260 or 5261 in order to 
obtain a separate rating for arthritis.  If the Veteran does 
not at least meet the criteria for a zero percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.  In VAOPGCPREC 
9-98, General Counsel also held that if a Veteran has a 
disability rating under Diagnostic Code 5257 for instability 
of the knee, and there is also X-ray evidence of arthritis, a 
separate rating for arthritis could also be based on painful 
motion under 38 C.F.R. § 4.59.  In addition, General Counsel 
considered a hypothetical situation in which a knee 
disability was evaluated under Diagnostic Code 5259 that was 
productive of pain, tenderness, friction, osteoarthritis 
established by x-rays, and a slight loss of motion.  For the 
purposes of the hypothetical, it was assumed that Diagnostic 
Code 5259 did not involve limitation of motion.  Given the 
findings of osteoarthritis, the General Counsel stated that 
the availability of a separate evaluation under Diagnostic 
Code 5003 in light of sections 4.40, 4.45, 4.59 must be 
considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 
488 (1991).  Absent x-ray findings of arthritis, limitation 
of motion should be considered under Diagnostic Codes 5260 
and 5261.  The claimant's painful motion may add to the 
actual limitation of motion so as to warrant a rating under 
Diagnostic Codes 5260 or 5261.

The General Counsel further noted in VAOPGCPREC 9-98 that the 
removal of the semilunar cartilage may involve restriction of 
movement caused by tears and displacements of the menisci, 
but that the procedure may result in complications such as 
reflex sympathetic dystrophy, which can produce loss of 
motion.  Therefore, limitation of motion is a relevant 
consideration under Diagnostic Code 5259, and the provisions 
of 4.40, 4.45, and 4.59 must be considered.  In addition, the 
VA General Counsel has held that separate ratings may be 
assigned under DC 5260 and DC 5261 for disability of the same 
joint.  VAOPGCPREC 9-2004 (September 17, 2004).

In this case, the Veteran's degenerative joint disease of the 
right and left knees are assigned 10 percent ratings, 
respectively, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5003.  The Board notes that the RO issued a rating action in 
June 2006 assigning a separate 10 percent evaluation for mild 
laxity of the left lateral collateral ligament.  The Veteran 
did not appeal this action.  

Diagnostic Code 5003 states that degenerative arthritis is to 
be rated based on the severity of degenerative arthritis, 
established by X-ray findings, and on the basis of limitation 
of motion under the appropriate diagnostic code for the 
specific joint or joints affected, which in this case would 
be Diagnostic Codes 5260 and 5261 (limitation of motion of 
the leg).  When there is arthritis with at least some 
limitation of motion, but to a degree which would be 
noncompensable under a limitation-of- motion code, a 10 
percent rating will be assigned for each affected major joint 
or group of minor joints.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
warranted if there is X- ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups and a 20 
percent evaluation is authorized if there is X-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups and there are occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under Diagnostic Code 5260, a 10 percent disability 
evaluation is assigned when flexion is limited to 45 degrees.  
A 20 percent disability evaluation is warranted when flexion 
is limited to 30 degrees.  A 30 percent disability evaluation 
is warranted when flexion is limited to 15 degrees.

Under Diagnostic Code 5261, a 10 percent disability 
evaluation is contemplated for extension limited to 10 
degrees.  A 20 percent disability evaluation is warranted 
when extension is limited to 15 degrees.  A 30 percent 
disability evaluation is warranted when extension is limited 
to 20 degrees.

Additionally, under Diagnostic Code 5256, a 30 percent 
disability evaluation is assigned for ankylosis of the knee, 
favorable angle in full extension, or in slight flexion 
between 0 and 10 degrees.

Under Diagnostic Code 5257, a 10 percent disability 
evaluation is assigned for slight recurrent subluxation or 
lateral instability.  A 20 percent disability evaluation is 
contemplated when such impairment is moderate.  A 30 percent 
disability evaluation is contemplated when such impairment is 
severe.

Under Diagnostic Code 5258, a 20 percent disability 
evaluation is assigned for dislocated semilunar cartilage, 
with frequent episodes of "locking" pain, and effusion into 
the joint.

Under Diagnostic Code 5262, impairment of the tibia and 
fibula with slight knee or ankle disability warrants a 10 
percent rating.  A 20 percent disability evaluation is 
warranted for moderate disability, and a 30 percent 
evaluation is warranted for marked disability.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that the 
Veteran is not entitled to an increased disability evaluation 
for his service-connected degenerative joint disease of the 
right or left knee, respectively.  In this regard, the 
Veteran has not been shown to have extension limited to 30 
degrees or extension limited to 15 degrees in either knee. 

The Veteran was afforded a VA examination in April 2006.  At 
that examination, the Veteran described his bilateral knee 
disability as constant pain, weakness and stiffness.  He 
stated that he experienced swelling as well.  He continued 
that in the past year, he had had some episodes of buckling 
of the knees.  There was no locking, but they did click, pop 
and grind.  He had been given medication, including 
hydrocodone and anti-inflammatory medications, which he took 
on an as needed basis.  He reported flare-ups of the 
condition to be moderate to severe on a weekly basis, lasting 
for one to two days precipitated by prolonged walking greater 
than 20 to 30 minutes and standing greater than 15 minutes, 
or sitting for prolonged periods.  Changes in weather, as 
well as overall increase in activity could precipitate flare-
ups as well.  Alleviating factors included getting up to walk 
and stretch, resting, medication, ice, and icy hot rubs.  
During times of flare-ups he had increased pain, which he 
described as decreased range of motion.  The Veteran had worn 
an occasional neoprene brace or wrap, but stated that he did 
this infrequently.  He had one arthroscopic surgery on his 
right knee, which stated provided some degree of benefit.  

On physical examination, the Veteran had flexion from zero to 
135 degrees, with pain at 120 degrees bilaterally.  After 
repetition of motion testing, the Veteran had some additional 
limitation of motion, with flexion from zero to 125 degrees.  
The factor most responsible for the additional limitation of 
motion was pain.  Extension was to zero degrees, and there 
was no additional limitation of extension after repetition 
testing.  There was no loss of a bone or part of a bone, and 
no ankylosis.  The examiner did note crepitus, tenderness, 
painful movement, and guarding of movement, as well as some 
medial/lateral ligament instability, which the examiner 
described as mild.  There was some subpatellar tenderness and 
meniscus abnormality, but meniscus was not surgically absent.  
There was no effusion, dislocation or locking noted.  
McMurray's test was positive.  X-rays revealed mild to 
moderate medial compartment degenerative disease of the left 
knee and mild right patellofemoral degenerative disease of 
the right knee.  There were no fractures or soft tissue 
abnormalities.  The examiner noted that there were no 
significant effects on the Veteran's general occupation, and 
that the effects on his daily activities were mild for 
shopping and recreation, moderate for chores, exercise and 
traveling, and severe for sports.  There were no effects on 
feeding, bathing, dressing, toileting and grooming.  The 
examiner explained that the Veteran worked as a bank examiner 
which could require significant travel with prolonged sitting 
during long car rides which could cause increased pain to the 
knees, although the Veteran did not report any time lost from 
work as a result of his knee condition.  

The Veteran was also afforded a VA examination in February 
2005.  At that examination, the Veteran complained of pain, 
weakness, stiffness, fatigability and lack of endurance.  He 
stated that he took medication with only mild improvement.  
The Veteran stated that his pain was moderate in severity, it 
was daily and almost 24 hours a day.  It was precipitated by 
weight-bearing and alleviated with medications, icy hot and 
rest.  Although there was pain almost all the time, he sated 
that there was no functional impairment in terms of his 
activities of daily living or his work responsibilities.  He 
used a brace on an as needed basis when he did excessive 
walking, or during periods of flare-ups.  He had no recurrent 
injuries that he knew of and denied any dislocation or 
subluxations.  He claimed that occasionally there would be 
some swelling and warmth in the knees from what he believed 
was arthritis.  Of his usual occupation with the Department 
of Banking, he said that it hurt with ambulation as that was 
the most of what he did was going from one place to the next, 
but after sitting for greater than one hour he also had to 
get up and move around, but that did not cause him to stay 
off of work.  

On physical examination, the Veteran had repeated motion of 
each knee five times.  There was noted to be crepitus in each 
knee with repeated motion, and that the Veteran had increased 
discomfort.  He was however, able to extend to zero degrees 
and flex to 130 degrees bilaterally.  The ligatmental 
examination by Lachman's testing revealed stable ligaments.  
The McMurray's test of meniscus revealed the Veteran to have 
some right medial compartmental discomfort and bilateral left 
compartmental discomfort.  The Veteran had pain on flexion, 
which increased with each repeated motion, and the functional 
impact was secondary to pain.  There were no effusions, no 
warmth, no tenderness overlying the knee, and the patella bed 
was intact.  The examiner diagnosed bilateral internal knee 
derangement. 

In addition, private treatment records dated through April 
2009 reveal that the Veteran continued to be treated for his 
degenerative joint disease of both knees.  He stated that his 
knees occasionally gave way on him and that he had difficulty 
with stairs.  Similarly, at his April 2009 personal hearing, 
the Veteran testified that he continued to experience knee 
pain that was slightly worse in the right knee, and that he 
fell due to his bilateral knee disability once or twice every 
two to three months. 

Based on the foregoing, the Board finds that the Veteran is 
not entitled to an increased evaluation for his degenerative 
joint disease of either the right or left knee.  As was noted 
above, he did not exhibit flexion limited to 30 degrees or 
extension limited to 15 degrees at any point during the 
appeal period.  On the contrary, the evidence does not show a 
level of compensable disability based on limitation of 
extension is shown at any time during the course of the 
appeal.  Accordingly, a separate evaluation based on 
limitation of extension is not warranted.  

The Board has also considered, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness. 
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995).  In this regard, although the Board does note 
the Veteran's complaints of pain, as well as some 
instability, weakness and fatigability, the April 2006 VA 
examiner noted that repetition of range of motion testing 
revealed only slight decrease in motion due to these factors, 
to 125 degrees.  Thus, this additional limitation of motion 
does not rise to the level of a 20 percent evaluation for 
either knee.  In addition, the Board finds the examiner's 
objective findings to be more probative than the Veteran's 
subjective complaints of pain.  Therefore, the Board finds 
that the preponderance of the evidence is against an 
increased evaluation for the Veteran's bilateral knee 
disability pursuant to the above criteria.

The Board has also considered whether a higher rating is 
warranted pursuant to alternate diagnostic codes.  However, 
as was noted above, there is no evidence of any ankylosis, or 
impairment of the tibia or fibula.  Therefore, a higher 
disability evaluation pursuant to Diagnostic Codes 5256 or 
5262 is not warranted.  In addition, although the April 2006 
VA examiner noted that the Veteran had mild subluxation of 
the left knee, the Board notes that this is already being 
compensated for this with a separate 10 percent disability 
evaluation which was assigned pursuant to Diagnostic Code 
5257.  Furthermore, the examiner limited his discussion of 
instability to the left knee only.  There are no objective 
findings of instability or subluxation of the right knee.  

Additionally, the record contains no evidence showing the 
Veteran was entitled to a rating in excess of 10 percent for 
his degenerative joint disease of the right and left knees, 
respectively, at any point during the instant appeal.  
Therefore, no staged ratings are appropriate.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the Veteran's claim of entitlement to an increased 
rating for his service-connected bilateral knee disability.  
Because the preponderance of the evidence is against the 
Veteran's claims, the benefit of the doubt provision does not 
apply.  Accordingly, entitlement to a disability rating in 
excess of 10 percent for the Veteran's service-connected 
right and left knee disabilities, respectively, is not 
warranted at any time during the course of the appeal.

II.  Tendonitis, Right and Left Shoulders

The Veteran's tendonitis, right and left shoulder, is 
currently assigned a 20 percent disability evaluation, 
respectively, pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 
5024-5201.  The evidence of record shows that the Veteran is 
right- handed. Therefore, for rating purposes, his right 
shoulder is considered his major or dominant extremity.  See 
38 C.F.R. § 4.69 (2008).

With diseases, preference is to be given to the number 
assigned to the disease itself; if the rating is determined 
on the basis of residual conditions, the number appropriate 
to the residual condition will be added, preceded by a 
hyphen.  38 C.F.R. § 4.27 (2008).  The hyphenated diagnostic 
code in this case indicates that tendonitis under Diagnostic 
Code 5024 is the service-connected disorder and that the 
limitation of motion of each shoulder under Diagnostic Code 
5201 is a residual condition.

Under Diagnostic Code 5201, limitation of motion to shoulder 
level in the major or minor extremity warrants a 20 percent 
evaluation.  Limitation of motion to midway between the side 
and shoulder level warrants a 20 percent evaluation in the 
minor extremity and a 30 percent evaluation in the major 
extremity.  Limitation of motion to 25 degrees from the side 
warrants a 30 percent evaluation for the minor extremity and 
a 40 percent evaluation in the major extremity.  38 C.F.R. § 
4.71a, Diagnostic Code 5201.

In considering all of the evidence under the laws and 
regulations as set forth above, the Board finds that the 
Veteran is not entitled to a disability evaluation in excess 
of 20 percent for his service-connected tendonitis, right and 
left shoulders, respectively.  The evidence of record does 
not reflect that the Veteran's range of motion in his right 
shoulder is limited to midway between his side and shoulder 
level, or that his range of motion in his left shoulder is 
limited to 25 degrees from the side.

The Veteran was afforded a VA examination in April 2006.  At 
that examination, the Veteran reported a persistent and 
constant ache and pain in his shoulders bilaterally, as well 
as some stiffness and weakness.  He stated that he had 
undergone physical therapy as well as cortisone injections in 
the past one to two years with only minimal benefit.  He took 
ibuprofen on an as needed basis.  He stated that he got 
moderate to severe flare-ups of the shoulders on a weekly 
basis, lasting one to two days.  The flare-ups were 
precipitated by overuse of the upper extremities, 
particularly work overhead or above the level of the shoulder 
or with activity of the upper extremities against resistance.  
He described increased pain and decreased range of motion 
during flare-ups.  He did not use a sling or brace, and he 
had not had any surgery on the shoulder, but he did have 
injections, as was noted above.  The Veteran had not had any 
dislocations or subluxations and he was right handed by way 
of questioning.  

On physical examination, the Veteran had flexion of both 
shoulders from zero to 170 degrees, with pain at 95 degrees.  
The examiner noted that there was additional limitation of 
motion to 155 degrees on repetitive use.  The factor most 
responsible for this was pain.  The Veteran had abduction 
from zero to 180 degrees, with pain beginning at 90 degrees.  
There was additional limitation of motion to 150 degrees with 
repetitive use, the factor most responsible for this being 
pain.  The Veteran had external rotation from zero to 90 
degrees, with pain at 60 degrees.  There was additional 
limitation of motion on repetitive use to 75 degrees, the 
factor most responsible for this being pain.  The Veteran had 
internal rotation from zero to 90 degrees, with pain at 80 
degrees.  There was no additional limitation of motion on 
repetitive use for this movement. 

The examiner continued that there were no recurrent shoulder 
dislocations or joint ankylosis.  There was tenderness, 
tendonitis, painful movement, weakness, abnormal motion and 
guarding of movement bilaterally.  The examiner noted normal 
shoulder X-rays, and diagnosed bilateral shoulder tendonitis.  
The examiner stated that there were no significant effects on 
the Veteran's general occupation.  Effects on his daily 
activities were mild for exercise, recreation, dressing and 
grooming.  Effects were moderate for sports.  There were no 
effects on shopping, traveling, feeding or bathing. 

The Veteran was also afforded a VA examination in February 
2005.  At that examination, the Veteran reported having some 
internal discomfort, which hurt with certain movements and 
after laborious activity.  There was stiffness and soreness 
but no instability; a feel of lack of endurance during the 
pain, but no swelling warmth or redness appreciated.  The 
Veteran stated that he took mediation which seemed to help.  
He described his pain as being mild in nature and occurring 
about once a month, and lasting up to one to two days.  It 
was precipitated with increased activity and alleviated with 
rest and some range of motion exercises or moist heat.  It 
did not cause any functional impairment, but it was difficult 
to work overhead during flare-ups.  The Veteran did not use 
any slings or splints, and he denied any dislocations or 
recurrent subluxations.  There had been no constitutional 
signs of arthritis and with his employment in the Department 
of Banking; he stated that it did not cause any disruption in 
his daily activities or work.  The Veteran said that with 
writing he may just have to rest on his desk, the same with 
typing.  The Veteran had workup including physical therapy in 
the fall of 2003 and he had a couple of cortisone shots in 
the left shoulder around that time.  He stated that it helped 
for a few months, but that he had not had any since then. 

On physical examination, the Veteran had repeated motion of 
the shoulder three times.  With each repeated motion, the 
Veteran did not have pain, weakness, fatigability, 
incoordination or lack of endurance.  He was able to flex to 
180 degrees, abduct to 90 degrees with increasing discomfort, 
show internal rotation to 80 degrees and external rotation to 
also about 80 degrees.  With each repeated motion, the 
Veteran did have some increased pain with abduction, but only 
on internal rotation.  Examination further revealed 
tenderness overlying the supraspinatus tendon on the short 
head of the biceps bilaterally in the anterior shoulder with 
no obvious swelling, no redness or warmth.  

In addition, private treatment records dated through April 
2009 show that the Veteran continued to receive treatment for 
his bilateral shoulder disability.  He reported that his pain 
was worse in the morning and when he lifted his arms.  
Similarly, at his April 2009 hearing, the Veteran testified 
that he continued to experience a dull aching pain in his 
shoulders.  He further reported that he experienced pain when 
lowering his shoulders.  Thus, as the evidence of record does 
not show motion the right shoulder to be limited to midway 
between the side and shoulder, or motion in the left shoulder 
to be limited to 25 degrees, the Board finds that the 
preponderance of the evidence is against granting a higher 
disability rating for either shoulder under Diagnostic Code 
5201.  

Furthermore, the Board finds that the Veteran's bilateral 
shoulder disability is not shown to be associated with such 
additional functional limitation as to warrant increased 
compensation pursuant the holding in DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2008).  
In this regard, the Board acknowledges that the Veteran 
experienced increased pain with repetition of motion testing.  
However, although the Veteran's complaints of pain, fatigue, 
weakness and lack of endurance were noted at the April 2006 
VA examination, these factors have already been taken into 
consideration in the currently assigned 20 percent ratings, 
respectively.  In this regard, the Veteran felt pain at 90 
degrees, although he could flex his arms to 180 degrees.  
Thus, taking the Veteran's pain into consideration, this 
resulted in a loss of range of motion in her right shoulder 
to shoulder level, or approximately 90 degrees flexion or 
abduction, which is the stated criteria for a 20 percent 
evaluation under Diagnostic Code 5201.  Therefore, the 
Veteran's complaints of pain, fatigue, weakness and lack of 
endurance are contemplated in the assigned 20 percent 
ratings, respectively.

The Board has considered other potentially applicable 
diagnostic codes.  However, the evidence of record does not 
demonstrate ankylosis of scapulohumeral articulation, or 
functional impairment comparable to ankylosis of the 
scapulohumeral articulation.  Thus, an increased or 
evaluation is not available under Diagnostic Code 5200.  
Further, the evidence also fails to show that there is 
nonunion, fibrous union, or loss of the head of the humerus.  
Therefore, the Board concludes that the Veteran is not 
entitled to a higher or separate evaluation under Diagnostic 
Code 5202.  Additionally, there is no evidence of impairment 
of the clavicle or scapula in the form of malunion, nonunion, 
or dislocation.  Therefore, a higher rating is not warranted 
under Diagnostic Code 5203.

The Board does observe the Veteran's contentions at his April 
2009 personal hearing, that the April 2006 VA examiner did 
not do repetition of motion testing or use a goniometer.  
However, the April 2006 VA examination report contains 
limitation of motion findings, to include repetition of 
motion testing.  Furthermore, the April 2006 VA examiner 
indicated that he reviewed the Veteran's claims file, and 
performed a thorough examination of the Veteran, including 
his oral history.  Therefore, the Board finds that the April 
2006 VA examiner reviewed the claims file and rendered an 
opinion that is supported by the evidence of record, to 
include adequate limitation of motion findings.  Accordingly, 
the Board finds the February 2007 opinion to be adequate.  
See Barr v. Nicholson, 21 Vet. App. 303, 311 (affirming that 
a medical opinion is adequate if it provides sufficient 
detail so that the Board can perform a fully informed 
evaluation of the claim).  

Therefore, there is no basis for awarding an increased rating 
under Diagnostic Code 5201 or any other diagnostic code for 
the Veteran's service-connected tendonitis of the left or 
right shoulder.  As discussed above, the results of the April 
2006 and February 2005 VA examinations, as well as the 
Veteran's private treatment records, do not support a higher 
evaluation based on limitation of motion, functional loss, or 
other symptomatology.  Accordingly, there is no basis for 
awarding an evaluation in excess of 20 percent for the 
Veteran's tendonitis of the left or right shoulder, 
respectively.

Additionally, the record contains no evidence showing the 
Veteran was entitled to a rating in excess of 20 percent at 
any point during the instant appeal.  Therefore, no staged 
ratings are appropriate.  See Hart v. Mansfield, 21 Vet. App. 
505 (2007).

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the Veteran's claims of entitlement to an increased 
rating for his service-connected tendonitis of the left and 
right shoulders, respectively.  Because the preponderance of 
the evidence is against the Veteran's claims, the benefit of 
the doubt provision does not apply.  Accordingly, entitlement 
to a disability rating in excess of 20 percent for the 
Veteran's service-connected tendonitis of the left and right 
shoulder, respectively, is not warranted at any time during 
the course of the appeal.

III.  Conclusion

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the Veteran's 
bilateral knee or shoulder disabilities are so exceptional or 
unusual as to warrant the assignment of a higher rating on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2008).  
The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service- connected disability are 
inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level 
of severity and symptomatology of the claimant's service- 
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule and the assigned 
schedular evaluation is therefore adequate, and no 
extraschedular referral is required.  Id., see also VAOGCPREC 
6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, VA must determine 
whether the claimant's exceptional disability picture 
exhibits other related factors, such as those provided by the 
extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 
"governing norms" (which include marked interference with 
employment and frequent periods of hospitalization).

In this case, the Veteran has not contended that his service- 
connected bilateral knee and shoulder disorders have caused 
frequent periods of hospitalization or marked interference 
with his employment.  In this regard, at the April 2006 VA 
examination, the examiner remarked that the Veteran's 
disabilities had no significant effects on his general 
occupation.  Although the Veteran testified at his April 2009 
hearing as to some difficulties he had at his occupation, the 
evidence of record did not indicate, nor did the Veteran 
contend, that he had marked interference with employment due 
solely to his service- connected disabilities.  Additionally, 
the Board finds that the rating criteria to evaluate knee and 
shoulder disabilities reasonably describe the claimant's 
disability levels and symptomatology.  Therefore, the 
Veteran's disability picture is contemplated by the rating 
schedule and no extraschedular referral is required.  38 
C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to an increased disability rating for service-
connected degenerative joint disease, left knee, currently 
rated as 10 percent disabling, is denied.

Entitlement to an increased disability rating for service-
connected degenerative joint disease, right knee, currently 
rated as 10 percent disabling, is denied.

Entitlement to an increased disability rating for service-
connected tendonitis, left shoulder, currently rated as 20 
percent disabling, is denied.

Entitlement to an increased disability rating for service-
connected tendonitis right shoulder, currently rated as 20 
percent disabling, is denied.



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


